Citation Nr: 0304155	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-24 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) with 
concomitant depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1968 to 
August 1973, including tours of duty in Vietnam from July 
1969 to July 1970 and from January 1971 to December 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision from the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran was a member of the 134th Aviation Company in 
Vietnam from August 1969 to July 1970.  

2.  The veteran has been diagnosed with PTSD based, in part, 
on his accounts of being thrown from a helicopter and being 
exposed to mortar attacks in Vietnam.  

3.  There is credible supporting evidence that some of the 
claimed inservice stressors occurred.  


CONCLUSION OF LAW

PTSD with concomitant depression was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111, 1154 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled it duty to assist the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 2002).  The veteran received a VA psychiatric 
medical opinion in April 2001, and the RO obtained the 
available service department records, service medical 
records, and medical records from the identified health care 
providers.  The veteran and his representative filed several 
lay statements and private medical statements with the RO, 
and the veteran's December 2000 substantive appeal declined 
the opportunity for a hearing before the Board.  

The VA has also fulfilled its duty to inform the veteran in 
the development of the claim in accordance with The Veterans 
Claims Assistance Act of 2000.  The VA shall notify the 
claimant and the claimant's representative, if any, of the 
evidence that is necessary to substantiate the claim, which 
evidence the claimant is to provide, and which evidence the 
VA will attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  The RO's May 2000 letters 
specifically informed the veteran that the VA would obtain 
the available service department records, service medical 
records, and VA medical records in the custody of federal 
departments and agencies and request medical records from the 
private health care providers identified by the veteran.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity and that it 
still remained his ultimate responsibility to obtain any lay 
statements and private medical evidence needed to support his 
claim.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining the evidence, 
provided ample opportunity to submit such evidence, and VA 
has obtained such evidence or confirmed its unavailability.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 13 1 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to service connection for a psychiatric disorder,
to include PTSD with concomitant depression

For the veteran to establish service connection for a 
psychiatric disorder, the evidence must demonstrate that a 
psychiatric disorder was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.306.  

The Board will first consider whether service connection is 
warranted on a direct basis.  Generally, to establish direct 
service connection for a psychiatric disorder, such as 
depression, the veteran must submit evidence of the current 
psychiatric disorder, in-service diagnosis or treatment of 
the psychiatric disorder, and a nexus opinion by a medical 
professional relating the current psychiatric disorder to 
active service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  For PTSD in particular, the veteran must submit 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), medical evidence establishing a link between 
current symptoms of PTSD and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f); 
Patton v. West, 12 Vet. App. 272, 277 (1999).  

The veteran has a current psychiatric disorder, according to 
the DSM-IV.  A valid claim requires proof of a present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); also see 38 C.F.R. § 4.125(a).  In December 2000 and 
October 2001, the veteran's Vet Center counselor confirmed 
that the veteran had been receiving ongoing treatment in the 
PTSD counseling program, and in April 2001, a VA staff 
psychiatrist stated a current diagnosis of PTSD with 
concomitant depression.  

In addition, the medical evidence includes a medical evidence 
of a link between current symptoms of PTSD and an inservice 
stressor.  See Hickson, 12 Vet. App. at 253; 38 C.F.R. 
§ 3.304(f).  In December 2000 and October 2001, the veteran's 
Vet Center counselor opined that the veteran incurred PTSD as 
a result of the helicopter crash and exposure to mortar 
attacks in Vietnam.  During these events, the veteran felt 
that his life was threatened, and he experienced intense fear 
and horror during the helicopter crash and the ammunition 
explosion that followed.  

The question for consideration is whether there is credible 
supporting evidence that the inservice stressor occurred.  In 
this regard, the veteran's combat experience is important 
because, where a veteran seeks service connection for any 
disability, due consideration shall be given to the places, 
types, and circumstances of the veteran's service as shown by 
his service record, the official history of each organization 
in which the veteran served, the veteran's medical records, 
and all pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a).  If the veteran engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, such as this 
veteran did with the 134th Aviation Company in Vietnam during 
the Vietnam Era, the VA shall accept satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  See 
38 U.S.C.A. § 1154(b).  

Focusing on the veteran's Vietnam service, service department 
records show that the veteran was a rifleman with Company B, 
3rd Battalion, 7th Infantry Division, 199th Infantry Brigade 
from July 1969 to August 1969, a wheeled vehicle mechanic 
with the 134th Aviation Company from August 1969 to July 1970, 
and a track vehicle mechanic with the Service Battery, 1st 
Battalion, 39th Artillery from January 1971 to December 1971.  
Extracts of unit history from the United States Armed 
Services Center for Unit Records Research, received by the RO 
in July 2002, document the loss of three 134th Aviation 
Company aircraft in August 1969 and mortar attacks on the 
134th Aviation Company in August 1969, November 1969, and 
December 1969.  A lay unit history compiled by former members 
of the 134th Aviation Company, filed with the representative's 
January 2003 brief presentation, documents the loss of four 
134th Aviation Company aircraft in August 1969, that the 
veteran was thrown from a helicopter during an August 1969 
crash, and that the 134th Aviation Company transported over 
152,000 troops on combat assaults in 1969.  Although the 
veteran worked as a mechanic during most of his time in 
Vietnam, the 134th Aviation Company's lay history asserts 
that everyone, including mess, supply, maintenance, and 
communications personnel, flew in aircraft in order to give 
the regular crews a rest.  The official extracts of unit 
history and the lay history by former members confirm that 
the 134th Aviation Company was a close-knit team in which 
everyone pitched in to get the job done. 

In various lay statements since May 2000, the veteran alleges 
that he incurred PTSD as a result of being thrown from a 
helicopter when it crashed in August 1969, witnessing the 
death of a Republic of Korea soldier and the leg crush injury 
of a Republic of Vietnam soldier in helicopter crashes, and 
being exposed to mortar attacks.  

Fortunately, credible supporting evidence establishes that 
the veteran was thrown from a helicopter when it crashed 
during a non-combat mission in August 1969.  The official 
extracts of unit history and the lay history by former 
members document the loss of three or four 134th Aviation 
Company aircraft in August 1969.  The lay history by former 
members provides a further detailed account of the loss of 
Aircraft 66-16368 on August 19, 1969.  

Bill S., P.E.J., and G.W.P (the veteran) were 
resupplying Republic of Korea troops near An Khe 
when a power loss caused the aircraft to spin 
270 degrees.  The tail rotor hit a slope, and the 
tail boom was broken off.  The aircraft then 
crashed, rolled over on its left side, and caught 
fire.  The only injury was sustained by G.W.P., who 
was thrown from the aircraft on impact.  However, 
he was not seriously hurt.  

This account is consistent with official extracts of unit 
history and the veteran's lay assertions that he was thrown 
from the helicopter on impact and not treated for superficial 
bleeding until he returned to home base.  When the claimed 
stressor for PTSD is not combat-related, the occurrence of 
the claimed stressor must be corroborated by credible 
supporting evidence.  Pentecost v. Principi, 16 Vet. 
App. 124, 127 (2002).  It does not matter that the veteran 
believes that the helicopter crash was combat-related whereas 
lay historians from the134th Aviation Company believe that it 
was due to power loss.  When viewed in the light most 
favorable to the veteran, the lay history by other former 
members of the 134th Aviation Company, who have named two 
other soldiers who were in the helicopter crash with the 
veteran, corroborates that the veteran experienced intense 
fear and horror during the August 1969 crash and the 
ammunition explosion that followed.  The alleged in-service 
stressor occurred, combat-related or not.  See Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997); 38 C.F.R. § 3.304(f).  

There is also credible supporting evidence that the veteran 
experienced mortar attacks.  Official extracts of unit 
history document mortar attacks on the 134th Aviation Company 
in August 1969, November 1969, and December 1969 and 
independently corroborate the veteran's claim of having 
experienced intense fear and horror during the mortar 
attacks.  Pentecost, 16 Vet. App. at 128.  

There is no credible supporting evidence to establish that 
the veteran witnessed the death of a Korean soldier or the 
leg crush injury of a Vietnamese solider in helicopter 
crashes.  The official extracts of unit history and the lay 
history by former members confirm that the 134th Aviation 
Company assisted the Tiger Division of the Capital Republic 
of Korea Infantry and the 22nd Republic of Vietnam Division 
during monsoon season in 1970 but neither historical account 
mentions the death or injury of a Korean or Vietnamese 
soldier.  

At least a preponderance of the evidence supports the claim, 
and entitlement to service connection for PTSD with 
concomitant depression must be granted.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.303, 3.304(f); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-55 (1990). 


ORDER

Entitlement to service connection for PTSD with concomitant 
depression is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

